Response to Arguments
Applicant’s arguments with respect to claim(s) 11/03/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (US 20190295470).
Regarding claims 1, 8, 15, Kim et al., fig. 6, discloses a pixel comprising: a capacitor (CST) electrically connected between a first voltage line (ELVDD) and a first node (a node near3 N3), the first voltage line being configured to receive a first voltage (ELVDD); a light emitting diode (EL) comprising a first electrode electrically connected to a second node (a node N2), and a second electrode electrically connected to a second voltage line (ELVSS); a first transistor (T1) comprising a first electrode electrically connected to the first voltage line, (ELVDD) a second electrode connected to the second node (a node N2), and a gate electrode electrically connected to the first node (a node connects to N3); a second transistor (T2) comprising a first electrode connected to a data line (DATA), a second electrode electrically connected to the first electrode of the first transistor (a node near gate of T3), and a gate electrode configured to receive a first scan signa (GW); a third transistor (T3, left) comprising a first electrode electrically connected to the first node (a node connects with node N3), a second electrode electrically connected to the second node (a node N2), and a gate electrode configured to receive the first scan signal (GW); a fourth transistor (T6) comprising a first electrode electrically connected to the first node (a node connects N3), a second electrode electrically connected to a third voltage line (Vinit) configured to receive a third voltage (Vinit), and a gate electrode configured to receive a second scan signal (GI); and a compensation transistor (T3 right) different from the third transistor, and comprising a first electrode electrically connected to the first node (a node connects node N3), a second electrode electrically connected to a fourth voltage line configured to receive a compensation voltage, and a gate electrode configured to receive a compensation control voltage (VDC, a constant voltage VDC having a predetermined voltage level may be provided through the third power voltage providing line. The third transistor may compensate a threshold voltage of the first transistor in response to the scan signal GW).
Regarding claims 2, 9, 16, Kim et al. fig. 6, discloses the pixel of claim 1, further comprising: a fifth transistor (T4) connected between the first voltage line (ELVDD) and the first electrode of the first transistor; a sixth transistor (T5) connected between the second node (N2) and the first electrode of the light emitting diode (EL); and a seventh transistor (T7)  connected between the third voltage line (Vinit) and the first electrode of the light emitting diode, and comprising a gate electrode configured to receive a third scan signal (GB).
Regarding claims 3, 10, 17, Kim et al. fig. 6, discloses the pixel of claim 1, wherein the compensation voltage has a voltage level to compensate for a leakage current of the third transistor and a leakage current of the fourth transistor (a leakage current flowing through the third transistor T3 may not flow so that the gate voltage applied to the gate electrode of the first transistor T1 may not be changed).
Regarding claims 4, 11, 18, Kim et al. fig. 9, discloses the pixel of claim 1, wherein the compensation control voltage has a voltage level configured to maintain the compensation transistor in a turned-off state ([0049] In the emission period P4 of the organic light emitting display device 100, the third transistor may turn off, and the fourth and fifth transistors may turn on. In the emission period P4 of the organic light emitting display device 100, the scan signal GW having a turn-off level may be provided to the third transistor, and the emission control signal EM having a turn-on level may be provided to the fourth and fifth transistors. Here, the turn-off level is a voltage level that turns off the third transistor. A turn-on level is a voltage level that turns on the fourth and fifth transistors. For example, when the third through fifth transistors included in each of the pixels PX are each implemented as a P-channel Metal Oxide Semiconductor (PMOS), the turn-on level may be a low level and the turn-off level may be a high level. Further, when the third through fifth transistors included in each of the pixels PX are each implemented as an N-channel Metal Oxide Semiconductor (NMOS), the turn on level may be a high level and the turn-off level may be a low level. Here, electrons may move through a substrate and form an electric field because of a voltage difference of the scan line that provides the scan signal GW having the turn-off level and the emission control line that provides the emission control signal EM having the turn-on level. Referring to FIG. 4B, the bypass signal GB having the turn-on level, the initialization control signal GI having the turn-off level, the scan signal GW having the turn-off level, and the emission control signal EM having the turn-off level may be provided to the pixel PX in the second initialization period P2. The seventh transistor T7 may turn on in response to the bypass signal GB having the turn-on level, the sixth transistor T6 may turn off in response to the initialization control signal GI having the turn-off level, the second and third transistors T2 and T3 may turn off in response to the scan signal GW having the turn-off level, and the fourth and fifth transistors T4 and T5 may turn off in response to the emission control signal EM having the turn-off level).
Regarding claims 5, 12, 19, Kim et al. fig. 9, discloses the pixel of claim 1, wherein each of the third transistor, the fourth transistor, and the compensation transistor comprises a P-type transistor (see fig. 6, it’s inherently to provide the transistor in P-type transistors).
Regarding claims 6, 7, 13, 14, 20, Kim et al. figs. 3, 6, discloses wherein the third transistor comprises: a first sub-transistor comprising a first electrode connected to the first node, a second electrode, and a gate electrode configured to receive the first scan signal; and a second sub-transistor comprising a first electrode connected to the second electrode of the first sub-transistor, a second electrode connected to the second node, and a gate electrode configured to receive the first scan signal; and/or wherein the fourth transistor comprises: a first sub-transistor comprising a first electrode connected to the first node, a second electrode, and a gate electrode configured to receive the second scan signal; and a second sub-transistor comprising a first electrode connected to the second electrode of the first sub-transistor, a second electrode connected to the third voltage line, and a gate electrode configured to receive the second scan signal (The third transistor T3 may compensate the threshold voltage of the first transistor T1 in response to the scan signal GW provided through the scan line. The third transistor T3 may be coupled between the second node N2 and the third node N3 and receive the scan signal by a gate electrode. The third transistor T3 may have a first electrode, a second electrode, and the gate electrode. The first electrode of the third transistor T3 may correspond to the third node N3, the second electrode of the third transistor T3 may correspond to the second node N2, and the gate electrode may be coupled to the scan line. The third transistor T3 may turn on in response to the scan signal GW having the turn-on level. When the third transistor T3 turns on, the second node N2 and the third node N3 may be coupled and the first transistor T1 may be a diode connection. Thus, the data voltage DATA that includes the threshold voltage of the first transistor T1 may be transferred to the storage capacitor CST. The third transistor T3 may turn on and compensate the threshold voltage of the first transistor T1 in the writing period P3).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Van N Chow whose telephone number is (571)272-7590. The examiner can normally be reached M-F 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN N CHOW/           Primary Examiner, Art Unit 2623